EXAMINER’S AMMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on 02/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,365,387 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 was filed after the mailing date of the Non-Final Rejection on 01/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 2-11 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 09/25/2020 , has been reconsidered in The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 12-21 is withdrawn.  Claims 12-21, directed to non-elected invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Nathan D. Ellefson on 02/22/2021.
The application has been amended to  correct a typographical errors and lack of antecedent  basis as follows: 

1.	(Canceled)

2.	(Currently Amended) An article of footwear, comprising:	a lace; lace; lace, lace; 
a control unit, coupled to the sensor, configured to receive information from the at least one sensor, wherein the control unit is configured to:	operate the motorized tensioning device in a normal operating mode and an active operating mode;	power down the motorized tensioning device after a target tension has been achieved in the normal operating mode;	during the active operating mode, the control unit continuously monitors lace lace lace 

3.	(Currently Amended) The article of footwear of claim 2, further comprising:	an upper portion including the lace 



5.	(Previously Presented) The article of footwear of claim 4, wherein control unit is further configured to cause the motorized tensioning device to switch among the plurality of preset tensioning modes based on interaction with a user interface.

6.	(Currently Amended) The article of footwear of claim 5, wherein control unit is further configured to cause the motorized tensioning device to transition among a plurality of transitory states to incrementally increase or decrease an effective length of the lace. 

7.	(Currently Amended) The article of footwear of claim 6, wherein a decrease of the effective length of the lace corresponds to a tightening of the lace and an increase of the effective length of the lace 

8.	(Previously Presented) The article of footwear of claim 7, wherein a preset tightened state of the plurality of transitory states corresponds to a state including a shortest effective lace length and a preset loosened state of the plurality of transitory states corresponds to a state including a longest effective lace length.

9.	(Currently Amended) The article of footwear of claim 8, wherein the user interface is configured to increase the tension on the lace 

10.	(Currently Amended) The article of footwear of claim 9, wherein the active mode corresponds to a higher tension on the lace 

11.	(Currently Amended) The article of footwear of claim 10, wherein the active mode corresponds to a lower tension on the lace 

12.	(Currently Amended) A method of making an article of footwear, comprising:	operatively coupling a lace lace; lace; monitoring lace with the control unit lace lace 

13.	(Currently Amended) The method of claim 12, further comprising:	securing an upper portion to a lower portion, the upper portion including the lace 

14.	(Previously Presented) The method of claim 13, further comprising positioning a battery in the lower portion and coupling the battery to the control unit.

15.	(Previously Presented) The method of claim 14, wherein the control unit is further configured to cause the motorized tensioning device to switch among the plurality of preset tensioning modes based on interaction with a user interface.

16.	(Currently Amended) The method of claim 15, wherein the control unit is further configured to cause the motorized tensioning device to transition among a plurality of transitory states to incrementally increase or decrease an effective length of the lace. 

17.	(Currently Amended) The method of claim 16, wherein a decrease of the effective length of the lace corresponds to a tightening of the lace and an lace 

18.	(Previously Presented) The method of claim 17, wherein a preset tightened state of the plurality of transitory states corresponds to a state including a shortest effective lace length and a preset loosened state of the plurality of transitory states corresponds to a state including a longest effective lace length.

19.	(Currently Amended) The method of claim 18, wherein the user interface is configured to increase the tension on the lace 

20.	(Currently Amended) The method of claim 19, wherein the active mode corresponds to a higher tension on the lace 

21.	(Currently Amended) The method of claim 20, wherein the active mode corresponds to a lower tension on the lace .


Allowable Subject Matter
Claims 2-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        




02/22/2021